Citation Nr: 1202935	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a July 2005 rating decision, the RO, in part, denied service connection for residuals of a left knee injury.  In a September 2005 the RO confirmed and continued the denial of service connection for a left knee disability and denied service connection for pulmonary problems, to include as due to exposure to tear gas.  A second rating action later in September 2005 again confirmed the denials.

In July 2010, these matters were remanded for further development.

The issue of entitlement to service connection for a pulmonary disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first post-service year; and, the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to an event, injury, or disease in service or that left knee symptoms have been continuous since service.



CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although complete VCAA notice was not provided prior to the initial adjudication in this matter, the Veteran has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claim was reajudicated after all essential notice was given, curing any timing defect.  See September 2011 supplemental statement of the case (SSOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service and VA treatment records.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in October 2010 to determine whether his claimed left knee disability may be due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it addresses the claimed left knee in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the July 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo an orthopedic examination in order to determine the nature of any current left knee disability and to provide an opinion as to its possible relationship to service.  This was accomplished in October 2010.  The examiner included the requested opinion and furnished a rationale to explain the conclusions.

The Board's July 2010 remand also instructed the AMC/RO to readjudicate the claim and furnish a SSOC if the claim was denied.  This was accomplished by a September 2011 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the July 2010 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  




II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

The Veteran here contends that his left knee disability arose as a result of injuries that he sustained during his active military service.  

The Veteran's STRs include a September 1972 treatment record documenting that he was seen for a "knee sore."  It was noted that he had a small sore on his knee though the affected knee was not identified.  He was returned to full duty.  In January 1974, the Veteran presented with complaints of sharp pains in the posterior aspect of the left knee following a football injury.  Physical examination was essentially unremarkable, with the exception of some pain noted with range of motion.  Probable chrondromalacia was diagnosed.  The Veteran was advised to discontinue running for two weeks.  Thereafter, an April 1974 record documents complaints of severe left leg pain with minimal hemorrhaging and tenderness, due to a car rolling over his leg.  There was no further relevant treatment reflected.  At his August 1975 separation examination, the Veteran offered no complaints regarding his left knee, and clinical evaluation of his lower extremities was normal.

Postservice treatment records, to include private and VA, document left knee complaints beginning in October 1993.  No treatment or diagnosis was noted.  A June 2005 VA clinical record reflects a diagnosis of left knee degenerative joint disease (DJD).

In several statements, the Veteran has reported that he has experienced left knee pain since his in-service injuries.  In a July 2005 VA treatment record, he explained that his left knee pain had been continuous since a car fell of a jack and the axel landed on his left leg in 1973, during service.

Upon October 2010 VA examination, the Veteran reported progressively worsening left knee pain.  Regarding etiology, the examiner essentially opined that the Veteran's left knee DJD was unrelated to service.  He indicated that while the Veteran was treated in service, the separation examination did not document left knee complaints.  Furthermore, the examiner noted that the Veteran's records were silent for almost 30 years, when a diagnosis of DJD was noted.

It is not in dispute that the Veteran has a current left knee disability diagnosed as DJD.  Likewise, it is not in dispute that the Veteran was seen in service for left knee complaints.  However, to achieve an award of service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.

The Veteran's STRs reflect that the complaints in service were acute, and resolved.  There was no follow-up treatment, and no further complaints noted after April 1974, when the Veteran still had approximately 1 year of service before discharge.  Moreover, the separation examination of the lower extremities showed normal clinical findings.  There is no documented post-service treatment until 1993, almost two decades after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is evidence that, among other factors, can be considered in evaluating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, the Veteran is competent to report his history of knee pain.  However, to the extent that he seeks to establish by his statements that he has had continuity of symptoms since the trauma in service, the Board finds this allegation not credible.  Indeed, he denied relevant complaints at the time of discharge, which contradicts his present assertion that his knee symptoms have been continuous since service.  Moreover, while the Veteran raised claims of service connection for shoulder, neck, and back injuries in 1975, as well as for additional disabilities including headaches, athlete's foot, ear trouble, chest pain, and "leg pain," no claim was made for residuals of a left knee injury at that time.  Had the Veteran been experiencing left knee symptoms dating back to service, it is implausible that he would have neglected to raise a claim, in light of his awareness of the claims process.  In fact, he did not claim a left knee disability until 2005.  Due to this significant gap in time before the claim was raised, his statements to the effect that his left knee symptoms have been continuous dating back to service are not persuasive and thus hold no probative value.  

The Board acknowledges a July 2005 treatment report in which the Veteran relayed that a car fell of a jack and the axel landed on his left leg in 1973.  Despite a slight date discrepancy, this appears to match the in-service description of a car rolling over his left leg in April 1974.  The Board accepts his July 2005 report as to in-service left knee injury.  However, for the reasons noted above, the portion of his statement contending continuity of symptomatology since such injury is not deemed credible.  Accordingly, continuity of left knee symptomatology has not been established either by the clinical record or by the Veteran's own statements.  Thus, an award of service connection on this basis is not warranted.

Furthermore, as there is no evidence that left knee DJD was manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 have no applicability.  

The Veteran may still establish service connection for a left knee disability if competent medical evidence shows that such disability is related to service, to include as due to injury therein, as alleged.  See 38 C.F.R. § 3.303.  

The record includes no competent medical evidence that relates his left knee disability to his active service.  The only medical evidence adequately addressing this matter is the opinion offered by the VA examiner in October 2010.  That examiner concluded that the Veteran's left knee DJD is unrelated to his service, including any trauma noted therein.  The examiner based this opinion on the fact that while the Veteran was seen in service, he offered no complaints on separation examination, and a lengthy time between service separation and the diagnosis of left knee DJD was shown.  As this opinion is by a physician (who has training and experience in determining the etiology of a disease) who reviewed the record (as evidenced by references to clinical data), and includes a reasoned explanation of the rationale, it has substantial probative value.  Moreover, no other medical evidence of record refutes the examiner's conclusion.  

It is acknowledged that the examiner did not appear to take the Veteran's lay statements as to continuity into account in formulating the opinion.  However, as extensively discussed above, the lay testimony as to continuous symptoms is not deemed credible.  Therefore, it does not constitute probative evidence and the examiner's failure to consider such is found to be harmless error.  In other words, even if the examiner rendered a favorable opinion based on the lay statements, such opinion would still fail to establish service connection if the Board, as finder of fact, discounted the lay statements.

The Veteran himself believes that his left knee disability is due to service.  However, this case extends beyond a simple cause-and-effect relationship observable to the lay person.  Indeed, degenerative joint disease is an internal disease process, and given this, and light in of other factors including the passage of time and the absence of complaints or findings at separation, he is not competent to opine as to etiology in this case. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.  In reaching this decision, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for left knee disability is denied.


REMAND

Regarding the matter of service connection for a pulmonary disability, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist.  See 38 C.F.R. § 3.159. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted in the July 2010 remand, the Veteran's STRs reflect complaints of coughing, congestion, and lung pain.  Furthermore, postservice treatment records document current diagnoses of asthma and chronic obstructive pulmonary disease (COPD).

Pursuant to the July 2010 remand, the Veteran was scheduled for a VA examination to secure a medical opinion (regarding nexus of the current pulmonary disability and his active military service).  The examiner noted that the Veteran failed to report for pulmonary functioning testing and therefore no opinion was indicated, as there was no objective evidence of active pulmonary dysfunction.  The Board finds that the examination/opinion is inadequate.  The record clearly documents current respiratory disability (i.e., asthma and COPD) and the Veteran voiced respiratory complaints in service.  The remand instructions requested that the examiner opine whether it is at least as likely as not (a 50% or higher degree of probability) that the current pulmonary disability had its onset in service, was manifested within one year thereafter, or is in any other way related to service.  As the examiner did not offer such opinion, the Board is unable to make the factual findings required in these matters.  Consequently, this matter is again REMANDED for the following:

1. The Veteran should again be scheduled for a VA respiratory examination.  All necessary tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current asthma and COPD is related to the Veteran's active service, to include the respiratory complaints noted therein.  Should the Veteran fail to report for such examination, or if he otherwise indicates an inability to attend, then a file review should still be accomplished by a VA examiner, for the purpose of providing an opinion on etiology, as set forth above.  

The examiner should provide a rationale for all opinions provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


